 

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this  “Agreement”) is made effective as of
the 3rd day of March, 2014 (the “Effective Date”) by and between James R.
Gilmartin (“Executive”) and Bankrate, Inc., a Delaware corporation (the
“Company”).

RECITALS:

A.The Company desires to employ Executive to perform certain services for the
Company, and Executive desires to accept said engagement from the Company.

B.The Company and Executive have agreed upon the terms and conditions of
Executive’s employment by the Company and the parties desire to express the
terms and conditions in this Agreement.

C.The Company and Executive intend for this Agreement to supersede all
agreements between Executive and the Company as it relates to Executive’s
employment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

1.Employment of Executive; Term. The Company hereby employs Executive initially
as the Vice President, General Counsel and Corporate Secretary of the Company,
and Executive hereby accepts such employment by the Company, under the terms of
this Agreement.    The term of employment hereunder (the “Term”) shall commence
as of the Effective Date and shall terminate pursuant to Section 7 of this
Agreement.

2.Duties and Location.

A.Executive’s duties will initially consist of duties normally associated with
the position identified in Section 1.  Executive shall initially report to the
Chief Financial Officer of the Company or his designee.  Executive shall devote
his full business time to the Company’s business and shall not render to others
any service of any kind for compensation or engage in any activity which
conflicts or interferes with the performance of his obligations under this
Agreement as determined in the discretion of the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) without the express written
consent of the Committee;  provided,  however, that Executive may engage in
non-profit or charitable activities which do not involve substantial time and
which do not materially interfere with his employment under this Agreement and
which activities are not in competition with the Company and its affiliates as
determined in the discretion of the Committee.

B.Executive agrees that he shall at all times faithfully and to the best of his
ability and experience perform all of the duties that may be required of him
pursuant to the terms of this Agreement.



 

--------------------------------------------------------------------------------

 

C.Executive will perform his services from any location within fifty (50) miles
of New York, NY at the Company’s discretion.

3.Base Salary. Executive shall receive a base salary during the Term of
$250,000.00 per annum (the “Base Salary”), which amount may be increased
annually at the discretion of the Committee.  The Base Salary shall be paid to
Executive by the Company in accordance with the Company’s regular payroll
practice as in effect from time to time.

4.Annual Bonus. Executive will be eligible to participate in an annual bonus
program generally available to executive officers of the Company as approved at
the discretion of the Committee.

5.Executive Benefits. 

A.Executive shall be entitled to participate in the employee benefit plans as
shall be in effect for similarly situated employees of the Company generally
from time to time, subject to the terms and conditions of each such plan.
Executive shall be entitled to paid vacation each year in accordance with
Company policy. All vacation times shall be subject to the approval of the Chief
Executive Officer of the Company.

B.Executive shall be eligible to participate in the Company's stock option,
stock purchase, or other stock incentive plans which are generally available to
executive officers of the Company and shall be eligible for the grant of stock
options, restricted stock or other awards there under in accordance with the
terms and provisions of such plans.    

6.Expenses. 

A.Executive shall be reimbursed by the Company monthly for the ordinary and
necessary reasonable business expenses incurred by him in the performance of his
duties for the Company, including travel and lodging expenses, meals, client
entertainment, and cell phone expense, all in accordance with Company policy;
provided that Executive shall first document said business expenses in the
manner generally required by the Company under its policies and procedures, and
in any event, in the manner required to meet applicable regulations of the
Internal Revenue Service relating to the deductibility of such expenses.

B.With respect to any amount of expenses eligible for reimbursement that is
required to be included in Executive’s gross income for federal income tax
purposes, such expenses shall be reimbursed to Executive no later than December
31 of the year following the year in which Executive incurs the related
expenses.  In no event shall the amount of expenses (or in-kind benefits)
eligible for reimbursement in one taxable year affect the amount of expenses (or
in-kind benefits) eligible for reimbursement in any other taxable year (except
for those medical reimbursements referred to in Section 105(b) of the Internal
Revenue Code of 1986), nor shall Executive’s right to reimbursement or in-kind
benefits be subject to liquidation or exchange for another benefit. 



2

--------------------------------------------------------------------------------

 

7.Termination.  

The Term and Executive’s employment may be terminated upon the occurrence of any
of the following events:

A.Death of Executive;

B.Mental or physical disability of Executive which prevents him from performing
substantially all of his duties hereunder for a period of ninety (90)
consecutive days or one hundred twenty (120) days during any one year
(“Disability”).

C.For Cause, as defined below:

1.Executive’s material breach of this Agreement which is not cured within ten
(10) days of receipt of written notice to Executive specifying the breach;

2.Executive’s dishonesty, fraud, malfeasance, gross negligence or misconduct
which, in the reasonable judgment of the Board,  has resulted, or is likely to
result, in material injury to the Company or the business reputation of the
Company;

3.Executive’s willful failure to comply with the direction (consistent with
Executive’s duties) of the Board or to follow the policies, procedures, and
rules of the Company;

4.Executive’s negligent failure to comply with the direction (consistent with
Executive’s duties) of the Board or to follow the policies, procedures, and
rules of the Company which is not cured within thirty  (30) days of receipt of
written notice; or

5.Executive’s conviction of, or Executive’s entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude.

D.By either party, upon two weeks written notice in their sole discretion other
than pursuant to sub-section A, B or C above; however, the Company may elect
upon such notice to require Executive to immediately cease coming to work and
return any and all Company property.

E.By Executive if the Company materially breaches any provisions of this
Agreement, including, without limitation, Section 2(A), 3, 4, 5, or 6, and fails
to cure such breach within thirty (30) days of receipt of written notice to the
Company specifying the breach;  provided that Executive provides such notice
within thirty (30) days of becoming aware of such breach and terminates his
employment within thirty (30) days following the expiration of such cure period.

F.“Without Cause” means any termination of employment by Company which is not
defined in sub-section C above.

8.Post Termination Payment Obligations.

A.If the Term and Executive’s employment is terminated for any of the reasons
stated in sub-sections A, B or C of Section 7 of this Agreement or is terminated
by Executive pursuant to sub-section D of Section 7 of this Agreement, then
Executive shall be entitled to receive his Base Salary at the then current rate
and any accrued bonus through the effective date of the termination, payable
within fifteen (15) days of the effective termination date, and thereafter the
Company shall have no further payment obligations under this Agreement, but
Executive shall continue to be bound by Sections 11, 12, and 13 and all other
post-termination obligations contained in this Agreement and provisions of this
Agreement that specifically survive termination of the Term.

B.If the Term and Executive’s employment is terminated by the Company pursuant
to subsection D of Section 7 of this Agreement or is terminated by Executive
pursuant to subsection E of Section 7 of this Agreement, then Company shall pay
Executive (i) his Base Salary at the then current rate and any accrued bonus
through the effective date of the termination, payable within fifteen (15) days
of the termination date and (ii) a separation payment in the amount of his Base
Salary at the then current rate for twelve (12) months (the “Separation
Payment”).  Subject to Executive’s compliance with Section 8(C) hereof, the
Separation Payment shall be paid in three installments as follows:

1.One-Third of the Separation Payment shall be payable on the four (4) month
anniversary of the effective date of the termination;

2.One-Third of the Separation Payment shall be payable on the six  (6) month
anniversary of the effective date of the termination; and

3.One-Third of the Separation Payment shall be payable on the twelve  (12) month
anniversary of the effective date of the termination.

Thereafter, the Company shall have no further payment obligations under this
Agreement, but Executive shall continue to be bound by Sections 11, 12, and 13
and all other post-termination obligations contained in this Agreement and
provisions of this Agreement that specifically survive termination of this
Agreement.

The post-termination obligations under this sub-section B shall be binding upon
the Company regardless of Executive’s subsequent employment with any other
person, firm, partnership, association, business organization, corporation or
other entity which is not affiliated with the Company. 

C.As a condition to the Company’s obligation to pay the Separation Payment,
Executive shall:

1.Within 60 days following Executive’s termination of employment, execute (and
not revoke) a Separation and Release Agreement in a form prepared by and
acceptable to the Company whereby Executive releases the Company and its
affiliates and their respective officers, directors and employees from any and
all liability and settles all claims of any kind.  If a bona fide dispute
exists, then Executive shall deliver a written notice of the nature of the
dispute to the Company within 30 days following receipt of the Separation and
Release Agreement.  Benefits shall be deemed forfeited if the release (or a
written notice of a bona fide dispute) is not executed and delivered to the
Company within the time specified herein; and

2.Comply with the restrictive covenants (Sections 11 and 12 of this Agreement)
and all other post-termination obligations contained in this Agreement.

The parties agree that regardless of whether Executive complies with the
provisions of Section 8(C)(1) and whether the Company pays Executive the
Separation Payment, Executive shall continue to be bound by Sections 11, 12 and
13 and all other post-termination obligations contained in this Agreement and
provisions of this Agreement that survive termination of the Term and
Executive’s employment.

9.Work Product. All Work Product (defined below) shall be work made for hire by
Executive and owned by the Company. If any of the Work Product may not, by
operation of law or otherwise, be considered work made for hire by Executive for
the Company, or if ownership of all right, title, and interest to the legal
rights therein shall not otherwise vest exclusively in the Company, Executive
hereby assigns to the Company, and upon the future creation thereof
automatically assigns to the Company, without further consideration, the
ownership of all Work Product. The Company shall have the right to obtain and
hold in its own name copyrights, patents, registrations, and any other
protection available in the Work Product.  Executive agrees to perform, during
or after termination of Executive’s employment by the Company, such further acts
as may be necessary or desirable to transfer, perfect and defend the Company’s
ownership of the Work Product as requested by the Company. “Work Product” means
the data, materials, formulas, research, documentation, computer programs,
communication systems, audio systems, system designs, inventions (whether or not
patentable), and all works of authorship, including all worldwide rights therein
under patent, copyright, trade secret, confidential information, moral rights
and other property rights, created or developed in whole or in part by
Executive, while employed by the Company and its affiliates, within the scope of
Executive’s employment or which otherwise relates in any manner to the business
or projected business of the Company and its affiliates.  

10.Set-Off. If at the time of termination of Executive’s employment for any
reason, Executive has any outstanding obligations to the Company, Executive
acknowledges that the Company is authorized to deduct from Executive’s final
paycheck and the Separation Payment any then documented amounts owed to the
Company.

11.Trade Secrets and Confidential Information. 

A.During the course of Executive’s employment with the Company, the Company and
its affiliates may disclose to Executive Trade Secrets and Confidential
Information (each as defined below). The Trade Secrets and the Confidential
Information of the Company and its affiliates are the sole and exclusive
property of the Company and its affiliates (or a third party providing such
information to the Company or its applicable affiliate). The disclosure of the
Trade Secrets and the Confidential Information of the Company and its affiliates
to Executive does not give Executive any license, interest or rights of any kind
in the Trade Secrets or Confidential Information. 

B.Executive may use the Trade Secrets and Confidential Information solely for
the benefit of the Company and its affiliates while Executive is an employee of
the Company. Executive shall hold in confidence the Trade Secrets and
Confidential Information of the Company. Except in the performance of services
for the Company and its affiliates, Executive shall not reproduce, distribute,
transmit, reverse engineer, decompile, disassemble, or transfer the Trade
Secrets or the Confidential Information of the Company and its affiliates or any
portion thereof.

C.The obligations under this Agreement with regard to the Trade Secrets of the
Company and its affiliates remain in effect as long as the information
constitutes a trade secret under applicable law. The obligations with regard to
the Confidential Information of the Company shall remain in effect while
Executive is employed by the Company and its affiliates and thereafter.

D.Executive agrees to return to the Company, upon Executive’s resignation,
termination, or upon request by the Company, the Trade Secrets and Confidential
Information of the Company and all materials relating thereto.

E.As used herein, “Trade Secrets” means information of the Company and its
affiliates, and their respective licensors, suppliers, clients and customers,
including, but not limited to, technical or non-technical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans, or a list of actual
or potential customers or suppliers, which is not commonly known or available to
the public and which information (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

F.As used herein, “Confidential Information” means information, other than Trade
Secrets, that is treated as confidential, and that would potentially damage or
interfere with, in any manner, the business of the Company and its affiliates if
disclosed. Confidential Information includes, but is not limited to, information
concerning the Company’s (and its affiliates’) financial structure, pricing,
revenue sharing, partner agreements, customer agreements, marketing plans,
methods of operation, and internal operating procedures.

Notwithstanding the foregoing, the provisions of this Section 11 do not apply to
(i) information which is general knowledge in the Company’s industry, (ii)
information that has been disclosed to Executive by third parties who are
unrelated to the Company and who are not bound by agreements of confidentiality
with respect thereto, and (iii) as Executive may be required to disclose by law
but only to the extent required by law.

12.Restrictive Covenants.

A.Non-competition.  Executive agrees that for so long as Executive is employed
by the Company or any of its affiliates and for a period of one (1) year
thereafter, Executive will not, individually or on behalf of any person, firm,
partnership, association, business organization, corporation or other entity
engaged in the Business of the Company or its affiliates, engage in or perform,
anywhere within the United States, Canada and any other such region in which the
Company or its affiliates operates, which shall constitute the territory, any
activities which are competitive with the Business of the Company or its
affiliates.  Nothing herein shall be construed to prohibit Executive from
acquiring shares of capital stock of any public corporation, provided that such
investment does not exceed 5% of the stock of such public corporation.

B.Non-Solicitation; Non-Disparagement.  Executive agrees that for so long as
Executive is employed  by the Company or any of its affiliates and for a period
thereafter equal to twelve (12) months from the date Executive ceases to be
employed by the Company and its affiliates for any reason, neither Executive nor
any company or other entity controlled by Executive (whether currently existing
or hereafter acquired or formed) shall, directly or indirectly, in any capacity,
(i) solicit or induce, or attempt to solicit or induce, any person who accepts
employment with the Company and its affiliates to leave the employ of the
Company or any of its affiliates for any reason whatsoever, (ii) hire or employ
any person who accepts employment with  the Company and its affiliates, (iii)
solicit or induce, or attempt to solicit or induce, any customer of the Company
and its affiliates not to purchase any goods or products with respect to the
Company and its affiliates or (iv) otherwise impede or interfere in any way with
any customer relationship of the Company or any of its affiliates with respect
to the Company and its affiliates. Executive agrees not to disparage the Company
or its affiliates in any way, other than as part of the judicial, arbitration or
other dispute resolution process in connection with any litigation, mediation,
arbitration or other judicial proceeding arising under any claim brought in
connection with this Agreement, or other than when compelled to testify under
oath by subpoena, regulation or court order.

C.For purposes of this Section 14, the term “Business” shall mean the business
of the delivery of editorial content and product research related to consumer
financial services delivered in print or over the Internet.

13.Injunctive Relief.

Executive acknowledges that breach of the provisions of Sections 11 and/or 12 of
this Agreement would result in irreparable injury and permanent damage to the
Company and its affiliates, which prohibitions or restrictions Executive
acknowledges are both reasonable and necessary under the circumstances,
singularly and in the aggregate, to protect the interests of the Company and its
affiliates. Executive recognizes and agrees that the ascertainment of damages in
the event of a breach of Sections 11 and/or 12 of this Agreement would be
difficult, and that money damages alone would be an inadequate remedy for the
injuries and damages which would be suffered by the Company and its affiliates
from breach by Executive.

Executive therefore agrees: (i) that, in the event of a breach of Sections 11
and/or 12 of this Agreement, the Company, in addition to and without limiting
any of the remedies or rights which it may have at law or in equity or pursuant
to this Agreement, shall have the right to injunctive relief or other similar
remedy in order to specifically enforce the provisions hereof; and (ii) to waive
and not to (A) assert any defense to the effect that the Company has an adequate
remedy at law with respect to any such breach, (B) require that the Company
submit proof of the economic value of any Trade Secret, or (C) require that the
Company post a bond or any other security. Nothing contained herein shall
preclude the Company from seeking monetary damages of any kind, including
reasonable fees and expenses of counsel and other expenses, in a court of law.

14.Survival. The provisions of Sections  8 through 31 shall survive termination
of the Term and of Executive’s employment.

15.Invalidity of Any Provision. It is the intention of the parties hereto that
Sections 11 through 13 of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provision
hereof shall not render unenforceable or impair the remainder of this Agreement
which shall be deemed amended to delete or modify, as necessary, the invalid or
unenforceable provisions. The parties further agree to alter the balance of this
Agreement in order to render the same valid and enforceable.

16.Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach.

17.Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns, and the Company shall
require any successors and assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, his beneficiaries or legal representatives, except
by will or by the laws of descent and distribution.

18.License. To the extent that any pre-existing materials are contained in the
materials Executive delivers to the Company or the Company’s customers, and such
preexisting materials are not Work Product, Executive grants to the Company an
irrevocable, nonexclusive, worldwide, royalty-free license to: (i) use and
distribute (internally or externally) copies of, and prepare derivative works
based upon, such pre-existing materials and derivative works thereof and (ii)
authorize others to do any of the foregoing. Executive shall notify Company in
writing of any and all pre-existing materials delivered to the Company by
Executive.

19.Release. Executive acknowledges that Executive may provide the image,
likeness, voice, or other characteristics of Executive in the services,
materials, computer programs and other deliverables that Executive provides as a
part of this Agreement.  Executive hereby consents to the use of such
characteristics of Executive by the Company in the products or services of the
Company and its affiliates and releases the Company and its affiliates and their
respective agents, contractors, licensees and assigns from any claims which
Executive has or may have for invasion of privacy, right of publicity, copyright
infringement, or any other causes of action arising out of the use, adaptation,
reproduction, distribution, broadcast, or exhibition of such characteristics.

20.Severability. If any provision or part of a provision of this Agreement shall
be determined to be void and unenforceable by a court of competent jurisdiction,
the remainder of this Agreement shall remain valid and enforceable.

21.Costs of Enforcement. In the event either party breaches this Agreement, the
breaching party shall be liable to the non-breaching party for all costs of
enforcement, including reasonable attorneys’ fees and court costs, in addition
to all other damages and redress available in equity or at law.

22.No Prior Agreements. Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive and Executive’s employment by
the Company and the performance of Executive’s duties hereunder shall not
violate or be a breach of any agreement with a former employer, client or any
other person or entity.

23.Modification. This Agreement may be modified only by agreement in writing
signed by both the Company and Executive.

24.Governing Law. This Agreement shall be governed in all aspects by the laws of
the State of Florida without regard to its rules governing conflicts of law.

25.Section Headings. The section headings are included for convenience and are
not intended to limit or affect the interpretation of this Agreement.

26.Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

To Company:

Bankrate, Inc.

477 Madison Avenue, Suite 430

New York, NY  10022

Attention: Chief Financial Officer

Telecopy: 917-368-8611

To Executive:

James R. Gilmartin

620 Timpson Street

Pelham,  NY  10803

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section.

27. “Key Employee” Insurance.  The Company shall have the option, but not the
obligation, to obtain on the life of Executive, pay all premium amounts related
to, and maintain, “key employee” insurance naming the Company as
beneficiary.  Selection of such insurance policy shall be in the sole and
absolute discretion of the Company's Board of Directors.  Executive shall
cooperate fully with the Company, the Board, and the insurer in applying for,
obtaining and maintaining such life insurance, by executing and delivering such
further and other documents as the Company, the Board and/or the insurer may
request from time to time, and doing all matters and things which may be
convenient or necessary to obtain such insurance, including, without limitation,
submitting to any physical examinations and providing any medical information
required by the insurer.

28.Indemnification.  The Company agrees, to the extent permitted by applicable
law and the Company’s Certificate of Incorporation, to defend, indemnify and
hold harmless Executive against any and all loss, damage, liability and expense,
including, without limitation, reasonable attorneys’ fees, disbursements court
costs, and any amounts paid in settlement and the costs and expenses of
enforcing this section of the Agreement, which may be suffered or incurred by
Executive in connection with the provision of his services hereunder, including,
without limitation, any claims, litigations, disputes, actions, investigations
or other matters, provided that such loss, damage, liability and expense (i)
arises out of or in connection with the performance by Executive of his
obligations under this Agreement and (ii) is not the result of any material
breach by Executive of his obligations hereunder, and provided further that
Company shall be under no obligation to defend, indemnify or hold harmless
Executive if Executive has acted with gross negligence or willful misconduct.

In addition to the foregoing, Company agrees to provide Executive with coverage
under a Directors & Officers insurance policy to the same extent as the Company
currently provides its executive officers.

29.Jurisdiction and Venue.  Any civil action or legal proceeding arising out of
or relating to this Agreement shall be brought in the courts of record of the
State of Florida in Palm Beach County or the United States District Court, for
the Southern District of Florida located in Palm Beach County.  Each party
consents to the jurisdiction of such Florida court in any such civil action or
legal proceeding and waives any objection to the laying of venue of any such
civil action or legal proceeding in such Florida court.  Service of any court
paper may be effected on such party by mail, as provided in this Agreement, or
in such other manner as may be provided under applicable laws, rules of
procedure or local rules.

30.Specified Employee.   Notwithstanding anything herein to the contrary, if an
obligation under this Agreement arises on account of Executive’s separation from
service while Executive is a specified employee, within the meaning of Section
409A of the Code that is a payment of “deferred compensation” (as defined under
treasury regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in treasury regulation sections 1.409A-1(b)(3) through
(b)(12)) and is scheduled to be paid within six (6) months after such separation
from service, the applicable amount be accumulated and deferred without
interest, and shall be paid on the first day of the seventh month following the
date of such separation from service or, if earlier, within 15 days after the
appointment of the personal representative or executor of the Executive’s estate
following his death.

31.Entire Agreement. This Agreement represents the entire understanding of the
parties concerning the subject matter hereof and supersedes all prior
communications, agreements and understandings, whether oral or written, relating
to the subject matter hereof. The language contained herein shall be deemed to
be that negotiated and approved by both parties and no rule of strict
construction shall be applied.

[Remainder of Page Intentionally Left Blank]





3

--------------------------------------------------------------------------------

 



32.JURY WAIVER.  IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS AGREEMENT,
ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PERFORMANCE OF THIS
AGREEMENT, OR THE RELATIONSHIP CREATED BY THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.  ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THIS AGREEMENT OF THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.  NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS
TO OR BY ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION.  EACH
PARTY HAS READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION.  EACH
PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL WITH RESPECT TO
THE TRANSACTION GOVERNED BY THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE
TERMS OF THIS SECTION.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

EXECUTIVE:COMPANY:

BANKRATE, INC.

_____________________________By:______________________________

Name: James R. Gilmartin     Kenneth S. Esterow

    President and CEO

﻿

﻿

﻿



4

--------------------------------------------------------------------------------